office_of_chief_counsel internal_revenue_service memorandum number release date cc intl b03 jpcowan postu-132168-14 uilc date date to vincent j guiliano senior counsel large mid-size business from richard l chewning senior counsel international subject use of relative risk weighted asset value as apportionment key you have requested that the national_office issue chief_counsel_advice addressing whether the relative value of risk weighted assets is a reasonable key for apportioning deductions for supportive expenses under sec_1_861-8 this memorandum should not be used or cited as precedent facts numerous foreign persons are engaged in a banking_financing_or_similar_business in the united_states through a branch which earns effectively_connected_income eci the local banking regulator in many of those foreign persons’ home countries require the foreign_person to hold capital equal to a certain percentage of its risk-weighted assets rwas as determined under local banking regulations that implement regulations issued by the basel_committee on banking supervision basel accord several of those foreign persons are asserting that they are permitted to use the relative value of risk weighted assets as a reasonable key for apportioning deductions for supportive expenses under sec_1_861-8 this advice is not specific to any one of those foreign persons law and analysis for purposes of determining eci under sec_882 and sec_1 f iv a taxpayer takes into account its deductions for overhead general and postu-132168-14 administrative expenses hereafter supportive expenses by first allocating such deductions to all gross_income then apportioning to its statutory_grouping or groupings of effectively connected gross_income based upon the relative value of the rwas used in its u s trade_or_business to the value of the rwas used in its worldwide trade_or_business you have asked whether the relative value of rwas is a reasonable key for apportioning the taxpayer’s deductions for supportive expenses under sec_1_861-8 a foreign_person with a u s trade_or_business is generally required under sec_1_861-8 to perform a two-step analysis whereby deductions are first allocated based on the factual relationship of the deduction to a class_of_gross_income which ordinarily consists of items or subdivisions of such items of income enumerated under sec_61 see sec_1_861-8 and next the deductions within the class_of_gross_income must be apportioned again based on factual relationships between the statutory_grouping or groupings and the residual_grouping id special rules exist for certain expenses such as interest and research_and_experimental_expenditures with respect to the allocation step a deduction is considered definitely related to a class_of_gross_income and therefore allocable to that class if it is incurred as a result of or incident to an activity or in connection with property from which that class_of_gross_income is derived sec_1_861-8 in many cases supportive expenses are factually related to all the taxpayer’s gross_income and therefore are allocated to all such gross_income because the issue you present is not related to the proper allocation of supportive expenses we are assuming that the supportive expenses are allocated to all of the gross_income of the foreign persons step two of the rules require that the supportive expenses be apportioned between the statutory_grouping of eci and the residual_grouping of non-eci within the class of income to which the expenses have been allocated in this case all gross_income see temp sec_1_861-8t the apportionment must reflect to a reasonably close extent the factual relationship between the deduction and the grouping of gross_income id because apportionment is made on the basis of the factual relationship between a deduction and the statutory_grouping of gross_income a taxpayer is required to furnish information which will establish that factual relationship sec_1 f as an example of the type of information required to be furnished the regulations provide that in reviewing a taxpayer’s overall foreign_tax_credit_limitation the district_director should consider and request if need be information which would enable him to determine the extent to which deductions attributable to functions performed in the united_states are related to earning foreign_source_income united_states source income or income from both sources id typically supportive expense deductions include costs associated with numerous disparate activities representative activities in a banking_financing_or_similar_business include risk control credit management audit tax treasury group strategy it and human resources it will be difficult for a foreign_person engaged in a banking postu-132168-14 financing or similar_business to establish that the costs associated with most of those activities may be reasonably apportioned to the statutory_grouping of eci based upon relative rwa values for example the costs associated with activities such as human resources and it expense have no clear relationship to the relative values of rwas and therefore using rwas for those costs would be unreasonable other back office support functions such as risk control credit management tax audit and treasury relate more generally to the banking operation as a whole or a particular business line rather than to a particular asset class making the use of rwas as an apportionment key for such expenses unreasonable rwa-based apportionment likely will result in relative values being attributed to assets that bear no factual relationship to the amount of time or other resources expended in issuing acquiring or managing those assets and performing the supportive activities the most drastic illustration of this is that under the basel ii regulations certain assets may be determined under an rwa approach to have a value of zero or close to zero and thus not support the apportionment of any supportive expense this result is unreasonable because all assets inherently entail some cost to manage nonetheless it is theoretically possible that it could be established that using rwa relative values is a reasonable method for apportioning the costs of certain specific activities to the statutory_grouping of eci this would only be the case however where a clear factual relationship is established between the specific category of expense and the relative risk weighting of assets as determined under local banking regulations to do so a taxpayer would need to provide information demonstrating that the cost of engaging in the particular activity or incurring the particular expense bore a clear proportionate relationship to the risk weighting with respect to each particular asset class that information might include for example time records indicating that employees engaged in an activity that was supportive of ownership and management of assets used in the business and that the time devoted to each asset category-both in the u s and in the home office-was proportionate to the asset category’s risk weighting if so then apportionment of those costs based on rwas might be deemed reasonable you must consider whether adequate information has been supplied to enable you to make that determination please call jeffrey cowan at if you have any further questions
